Beoti.es, C. J.
1. “Intent being one of the essential elements of the crime charged in an indictment for larceny after trust, evidence relating to other similar transactions is admissible, under the exceptions to the general rule, where it tends to prove intent.” Maynard v. State, 47 Ga. App. 221 (170 S. E. 265). In the instant ease the charge on similar transactions was authorized by the evidence and was not error for any reason assigned.
2. Under the facts of the case the court did not err in refusing the following request to charge: “Now comes the defendant and respectfully re*399quests tlie court to specifically charge on section 40 of the Penal Code.” Conceding (but not deciding) that the law desired to be charged was sufficiently specified in the request, the charge requested was not authorized by any evidence in the ease or by any part of the defendant’s statement to the jury.
Decided January 15, 1935.
Frank A. Botvers, for plaintiff in error.
John A. Boykin, solicitor-general, J. 17. LeCraw, John H. Hudson, contra.
3. The verdict was amply supported by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre amd Guerry, JJ., concur.